Exhibit 10.12
THIRD AMENDMENT TO LOAN AGREEMENT
     THIS THIRD AMENDMENT TO LOAN AGREEMENT (the “Amendment”) is made and
entered into this March 12, 2009, by and between SADDLEBROOK RESORTS, INC.,
whose address is 5700 Saddlebrook Way, Wesley Chapel, Florida 33543 (the
“Borrower”) and SUNTRUST BANK, a Georgia banking corporation, having offices at
401 East Jackson Street, Commercial Banking – 10th Floor, Tampa, Florida 33602
(“Lender”).
BACKGROUND
     A. Borrower has applied to Lender for a modification of the Revolving Loan
(as hereinafter defined), the Term Loan (as hereinafter defined), and the
Agreement (as hereinafter defined) to refinance existing debt and support
Borrower’s working capital and other general corporate needs.
     B. Lender has agreed to modify the Revolving Loan, the Term Loan and the
Agreement, and Borrower has agreed to accept such modifications to the Revolving
Loan, Term Loan and the Agreement on the terms and conditions hereinafter set
forth and as provided in the other Loan Documents (as hereinafter defined),
including the Commitment Letter (as hereinafter defined).
     C. Simultaneously with the execution of this Amendment, Borrower has
executed and delivered to Lender the Notes (as hereinafter defined), which are
secured by the Mortgage (as hereinafter defined) that encumbers the Real
Property (as hereinafter defined) and constitutes a first lien thereon, and by
other Loan Documents.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, the making of the Loan,
and the mutual covenants, agreements, conditions, undertakings and warranties of
the parties herein and in the other Loan Documents, it is covenanted and agreed
as follows:
     1. Definitions. As used in this Amendment, the following terms shall have
the meanings indicated. To the extent that the following meanings differ from
any meanings ascribed under the Original Loan Agreement (as hereinafter
defined), the following meanings shall control. Capitalized terms not defined
herein shall have the meanings ascribed to them in the Original Loan Agreement:
     “Agreement”: Collectively, that certain Loan Agreement dated November 1,
2004, between Borrower and Lender, together with (a) that certain Addendum to
Loan Agreement by and between SunTrust Bank, as Lender and Saddlebrook Resorts,
Inc., as Borrower, dated as of November 1, 2004 (the “Addendum”), (b) that
certain First Amendment to Loan Agreement dated January 31, 2007, (c) that
certain Second Amendment to Loan Agreement dated as of November 6, 2008
(collectively, the “Original Loan Agreement”), and (d) this Amendment.
     “Commitment Letter”: The letter from Lender to Borrower dated February 24,
2009, outlining the general terms of the Loan, the provisions of which letter
are incorporated herein by reference to the extent not inconsistent with this
Agreement or the

 



--------------------------------------------------------------------------------



 



other Loan Documents. Anything to the contrary contained herein notwithstanding,
however, the Commitment Letter shall not survive the closing of the Loan.
     “Guarantor”: Saddlebrook International Tennis, Inc., a Florida corporation,
pursuant to that certain Unconditional Guaranty of even date herewith.
     “Debt Service Coverage Ratio”: The debt service coverage for each fiscal
year of Borrower, or calendar year, as applicable, shall be equal to the
quotient obtained via the formula whose numerator is the total of Borrower’s net
income plus Interest Expense (as hereinafter defined), depreciation expense,
amortization expense each determined for such fiscal year for Borrower and
Guarantor combined, minus (a) any unrealized gains or losses from liquid
investments, (b) distributions to shareholders (not including distributions made
to shareholders to pay the pro rata share of Federal Income Tax associated with
their ownership in Saddlebrook Resorts, Inc. and Saddlebrook International
Tennis, Inc. during the prior fiscal year), (c) tax credits, (d) increases in
related entities receivables or notes (not including the increase in receivables
for the purpose of paying the pro-rata share of Federal Income Tax associated
with the shareholder’s ownership in Borrower and/or Guarantor during such fiscal
year); and whose denominator is the sum of (x) all capital lease payments made
by Borrower and Guarantor during such fiscal year, (y) all principal payments
paid by Borrower and Guarantor on the Funded Debt (as hereinafter defined), plus
(z) Interest Expense, each determined for such fiscal year. For purposes of
calculating the Debt Service Coverage Ratio, “Interest Expense” shall mean
interest expense (including without limitation the interest component of any
payments in respect of capital leases capitalized or expensed during such
period) determined for such fiscal year. For purposes of calculating the Debt
Service Coverage Ratio, “Funded Debt” shall mean (1) all of Borrower’s and
Guarantor’s obligations for money, (2) all of Borrower’s and Guarantor’s
obligations evidenced by a bond, indenture, note, letter of credit or similar
instrument, (3) all of Borrower’s and Guarantor’s obligations under capital
leases, and (3) all other obligations of Borrower and Guarantor upon which
interest charges are customarily paid.
     “Loan”: The Revolving Loan evidenced by the Revolving Note and the Term
Loan evidenced by the Term Note shall be collectively referred to herein as the
“Loan”.
     “Mortgage”: The Second Amended and Restated Mortgage, Security Agreement
and Fixture Filing dated as of November 1, 2004, as modified by that certain
Third Amended and Restated Mortgage, Security Agreement and Fixture Filing dated
as of January 31, 2007, and as further modified by that certain Fourth Amended
and Restated Mortgage, Security Agreement and Fixture Filing dated as of
November 6, 2008, and as further modified by that certain Notice of Future
Advance and Fifth Amended and Restated Mortgage, Security Agreement and Fixture
Filing of even date herewith, encumbering the Real Property and other
collateral, executed and delivered by Borrower to Lender to secure the Notes.
     “Notes”: Collectively, the Promissory Note dated November 1, 2004, from
Borrower in favor of Lender in the amount of $12,000,000.00, as modified by that
certain Future Advance Promissory Note, of even date herewith, from Borrower in
favor of Lender in the amount of $2,500,000.00, and as further modified by that
certain Consolidated, Amended and Restated Promissory Note, of even date
herewith, from

2



--------------------------------------------------------------------------------



 



Borrower in favor of Lender in the amount of $10,600,000.00 (the “Term Note”),
and the Revolving Line of Credit Promissory Note dated November 1, 2004, from
Borrower in favor of Lender in the amount of $5,000,000.00, as modified by that
certain Amended and Restated Revolving Line of Credit Promissory Note dated
January 31, 2007, from Borrower in favor of Lender in the amount of
$5,000,000.00, as modified by those certain letter agreements dated February 20,
2008, February 28, 2008, May 19, 2008, and August 12, 2008, and as further
modified by that certain Second Amended and Restated Revolving Line of Credit
Promissory Note dated November 6, 2008, and as further modified by that certain
Third Amended and Restated Promissory Note of even date herewith, from Borrower
in favor of Lender in the amount of $2,500,000.00 (the “Revolving Note”).
     “Title Endorsement Binder”: Commitment No. 200900912 (dated February 20,
2009, at 11:00 p.m.), as endorsed, issued to Lender by the Title Company,
whereby the Title Company sets forth its commitment to issue an endorsement to
its Loan Policy No. 10 1034 107 00000012.
     2. Representations and Warranties. Anything to the contrary contained in
the Agreement notwithstanding, except as hereinafter set forth, each of the
representations and warranties set forth in Section 2 of the Original Loan
Agreement continues to be true as of the date hereof, will be true on the date
of each advance under the Loans, shall survive the making of the Agreement and
the issuance of the Revolving Note and the Term Note, and shall be deemed to
remain so represented and warranted pending contrary written notice to Lender.
The acceptance of any advance under the Loans by Borrower shall be deemed to be
a reaffirmation of each and every one of said representations and warranties.
Borrower and Lender hereby acknowledge that changes to the boundaries of the
Property have resulted from that certain condemnation action in the Circuit
Court of the Sixth Judicial Circuit in and for Pasco County, Florida under Case
No. 1-2008-CA-10429-ES, to which Borrower has been a party.
     3. Title Endorsement Binder. Anything to the contrary contained in the
Agreement notwithstanding, Borrower will furnish to Lender, at Borrower’s
expense, forthwith and prior to the disbursement of any Loan funds, the Title
Endorsement Binder issued by the Title Company. Said Binder shall insure that
upon closing of the modification to the Revolving Loan and the Term Loan,
Borrower will be vested with a good, valid, and insurable fee simple title, free
and clear of all exceptions whatsoever, except for the Mortgage, current taxes
not yet due and payable, and covenants, restrictions and easements of record
acceptable to Lender, and shall insure Lender, or its nominee or assignee, that
the Mortgage is a good and valid first lien on the Real Property, subject only
to the exceptions noted in the Agreement.
     4. Depository Account to be Maintained by Dempsey and Daughters, Inc.
Anything to the contrary contained in the Agreement notwithstanding, Dempsey and
Daughters, Inc., a Florida corporation, shall open and maintain a commercial
depository account with Lender and shall maintain during the term of the Loan a
minimum balance of not less than $2,000,000.00. Said account must be in the form
of a non-interest bearing FDIC insured checking account, SunTrust Bank
commercial savings account or money market fund. Closure of such account prior
to the date which is two (2) years

3



--------------------------------------------------------------------------------



 



after the date hereof, or such entity’s failure to maintain a minimum balance of
not less than $2,000,000.00 during such period, shall constitute an Event of
Default under the Agreement and shall trigger a repricing of the Loan of the
loan spread to an applicable market spread at that time, as determined by Lender
in Lender’s sole discretion.
     5. Debt Service Coverage Ratio. Anything to the contrary contained in the
Agreement notwithstanding, a minimum Debt Service Coverage Ratio of not less
than 1.40:1.00 shall be maintained during the term of the Loan. Debt Service
Coverage Ratio shall be calculated annually during the Loan term. Anything to
the contrary contained herein or in Section 4 of the Original Loan Agreement
notwithstanding, Borrower’s failure to maintain the minimum Debt Service
Coverage Ratio required hereunder shall constitute an Event of Default under the
Agreement and under the Mortgage and shall entitle Lender to the remedies set
forth in Section 4 of the Original Loan Agreement; provided, however, that to
the extent that there is no other pending Event of Default, Borrower shall have
the right to cure its failure to maintain the minimum Debt Service Coverage
Ratio within thirty (30) days by proposing and implementing such additional
collateral, guarantees, and further assurances as may be reasonably acceptable
to Lender.
     6. Annual Federal Income Tax Returns. Anything to the contrary contained in
the Agreement notwithstanding, during the Loan term, Lender shall be furnished
with complete copies of Borrower’s and Guarantor’s annual United States income
tax returns (including all schedules) within thirty (30) days after filing with
the Internal Revenue Service, commencing with the December 31, 2008, fiscal year
end United States income tax returns.
     7. Annual Financial Statements. Anything to the contrary contained in the
Agreement notwithstanding, within one hundred twenty (120) days after each
fiscal year end commencing with the fiscal year ending December 31, 2009, Lender
shall be furnished with annual audited financial statements for Borrower,
prepared by a certified public accountant acceptable to Lender in accordance
with generally accepted accounting principles, certified as true and correct by
an officer by Borrower, and including, at a minimum, a balance sheet, income
statement, statement of retained earnings, statement of cash flows, footnotes,
appropriate supporting schedules, all in reasonable detail, and such other
information as may be requested by Lender. Anything to the contrary contained in
the Agreement notwithstanding, within one hundred twenty (120) days after each
fiscal year end commencing with the fiscal year ending December 31, 2009, Lender
shall be furnished with annual reviewed financial statements for Guarantor,
prepared by a certified public accountant acceptable to Lender in accordance
with generally accepted accounting principles, certified as true and correct by
an officer by Borrower and Guarantor, as applicable, and including, at a
minimum, a balance sheet, income statement, statement of retained earnings,
statement of cash flows, footnotes, appropriate supporting schedules, all in
reasonable detail, and such other information as may be requested by Lender.
     Anything to the contrary contained in the Agreement notwithstanding, within
one hundred twenty (120) days after each fiscal year end commencing with the
fiscal year

4



--------------------------------------------------------------------------------



 



ending December 31, 2009, Lender shall be furnished with annual consolidated
financial statements for Borrower and Guarantor, prepared by Borrower’s Chief
Financial Officer in accordance with generally accepted accounting principles,
certified as true and correct by such Chief Financial Officer and including, at
a minimum, a balance sheet, income statement, statement of retained earnings,
statement of cash flows, footnotes, appropriate supporting schedules, all in
reasonable detail, and such other information as may be requested by Lender.
     8. Quarterly Financial Statements. Anything to the contrary contained in
the Agreement notwithstanding, within thirty (30) days after the close of each
fiscal quarter of Borrower and Guarantor during the Loan term, Lender shall be
furnished with unaudited, internally prepared quarterly financial statements of
Borrower and Guarantor, certified as true and correct by an authorized officer
of Borrower and Guarantor, as applicable.
     9. Additional Revolving Loan Commitment Fee. Borrower shall pay Lender a
commitment fee in the amount of 25bps on March 12, 2010, which commitment fee
shall be applicable to the thirteenth through twenty-fourth month of the term of
the Revolving Loan.
     10. Cross-Collateralization and Cross-Default. Anything to the contrary
contained herein notwithstanding, Borrower hereby agrees that any default under
the Agreement and the other Loan Documents shall constitute a default under each
and every other loan or commitment issued by Borrower, Guarantor, or any
Mortgagor to Lender and that a default under any other loan or commitment issued
by Borrower, Guarantor, or any Mortgagor to Lender shall constitute a default
hereunder. The Real Property and other Collateral for the Loan shall also serve
as security and collateral for all other indebtedness of Borrower to Lender and
the collateral for any other indebtedness of Borrower to Lender shall serve as
security and collateral for the Loan. Borrower agrees to execute any
documentation required by Lender to evidence such cross-collateralization and
cross-default.
     11. Effect on Existing Documents. Where the terms of this Amendment and the
Original Loan Agreement and/or the Addendum conflict, the terms of this
Amendment shall control. Except as otherwise provided herein, all other terms,
covenants, and conditions of the Original Loan Agreement and the Addendum shall
be unmodified and in full force and effect.
     IN WITNESS WHEREOF, this Amendment has been duly executed and delivered of
the day and year first above written.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURES ON FOLLOWING PAGE]

5



--------------------------------------------------------------------------------



 



            LENDER:

SUNTRUST BANK,
a Georgia banking corporation
      By:   /s/ Michael K. Dehney         Michael K. Dehney        Its Vice
President        BORROWER:

SADDLEBROOK RESORTS, INC.,
a Florida corporation
      By:   /s/ Thomas L. Dempsey         Thomas L. Dempsey        Its Chief
Executive Officer        GUARANTOR:

SADDLEBROOK INTERNATIONAL TENNIS, INC.,
A Florida corporation
      By:   /s/ Thomas L. Dempsey         Thomas L. Dempsey        Its Chief
Executive Officer     

6